                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 1 of 13 Page ID #:34



                                1   KAZEROUNI LAW GROUP, APC
                                2   Jason A. Ibey, Esq. (SBN: 284607)
                                    jason@kazlg.com
                                3   Nicholas R. Barthel, Esq. (SBN: 319105)
                                4   nicholas@kazlg.com
                                    245 Fischer Avenue, Suite D1
                                5   Costa Mesa, CA 92626
                                6   Telephone: (800) 400-6808
                                    Facsimile: (800) 520-5523
                                7
                                    Attorneys for Plaintiff,
                                8
                                    Peter Albrecht
                                9
                               10
                                                          UNITED STATES DISTRICT COURT
                               11                        CENTRAL DISTRICT OF CALIFORNIA
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   PETER ALBRECHT, Individually              Case No.: 8:19-cv-00809-JLS-KES
    COSTA MESA, CA 92626




                               14   And On Behalf of All Others
                                                                              CLASS ACTION
                                    Similarly Situated,
                               15                                             FIRST AMENDED COMPLAINT
                               16                         Plaintiff,          FOR DAMAGES AND
                                           v.                                 INJUNCTIVE RELIEF FOR
                               17                                             VIOLATIONS OF THE
                                                                              TELEPHONE CONSUMER
                               18   HOMEADVISOR, INC. d/b/a                   PROTECTION ACT, 47 U.S.C. §
                                    HOMEADVISOR.COM, INC.,                    227, ET SEQ.
                               19
                               20                         Defendant.
                                                                              JURY TRIAL DEMANDED
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                    Case # 8:19-cv-00809-JLS-KES                             Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 2 of 13 Page ID #:35



                                1                                     INTRODUCTION
                                2      1. PETER ALBRECHT (“Plaintiff” or “Mr. Albrecht”) brings this First
                                3          Amended Class Action Complaint for damages, injunctive relief, and any
                                4          other available legal or equitable remedies, resulting from the illegal actions
                                5          of defendant HOMEADVISOR, INC. d/b/a HOMEADVISOR.COM, INC.
                                6          (“Defendant” or “HomeAdvisor”), in negligently and/or willfully contacting
                                7          Plaintiff on Plaintiff’s telephone, in violation of the Telephone Consumer
                                8          Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”), specifically, the National
                                9          Do-Not-Call and Internal Do-Not-Call provisions of 47 C.F.R. 64.1200(c) and
                               10          (d), thereby invading Plaintiff’s privacy.
                               11      2. Plaintiff alleges as follows upon personal knowledge as to himself and his
                               12          own acts and experiences, and, as to all other matters, upon information and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13          belief, including investigation conducted by their attorneys.
    COSTA MESA, CA 92626




                               14      3. According to the Federal Communications Commission’s website,
                               15          https://www.fcc.gov/general/do-not-call, accessed on April 1, 2019:
                               16                  Working with the Federal Trade Commission, the [FCC]
                               17                  developed the national Do Not Call Registry, which
                                                   applies to all telemarketers and covers interstate and
                               18                  intrastate telemarketing calls. Commercial telemarketers
                               19                  are not allowed to call you if your number is on the
                                                   registry, subject to certain exceptions.
                               20
                               21      4. According to the FTC, https://www.consumer.ftc.gov/articles/0133-cell-
                               22          phones-and-do-not-call-registry, accessed on April 1, 2019:
                               23
                                                   The Do Not Call Registry accepts registrations from both
                               24                  cell phones and land lines . . . Once registered, a telephone
                               25                  number stays on the Do Not Call Registry until the
                                                   registration is canceled or service for the number is
                               26                  discontinued.
                               27
                               28

                                    Case # 8:19-cv-00809-JLS-KES             1 of 11                 Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 3 of 13 Page ID #:36



                                1                                   JURISDICTION AND VENUE
                                2      5. This Court has federal question jurisdiction because this case arises out of
                                3          violations of federal law. 47 U.S.C. § 227(c).
                                4      6. Personal jurisdiction is established and venue is proper in the United States
                                5          District Court for the Central District of California pursuant to 18 U.S.C. §
                                6          1391(b) because:
                                7              a. a substantial part of the events giving rise to the claim occurred within
                                8                  this district;
                                9              b. Plaintiff received several allegedly unlawful calls while residing in the
                               10                  County of Orange within the State of California;
                               11              c. Defendant regularly conducts business throughout the State of
                               12                  California;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13              d. Defendant placed several calls to Plaintiff while Plaintiff was in the
    COSTA MESA, CA 92626




                               14                  State of California, and Plaintiff has a California area code.
                               15
                               16                                            PARTIES
                               17      7. Plaintiff is, and at all times mentioned herein was, a citizen and resident of the
                               18          State of California. Plaintiff is, and at all times mentioned herein was, a
                               19          “person,” as defined by 47 U.S.C. § 153(39).
                               20      8. Plaintiff is informed and believes, and thereon alleges, that Defendant is a
                               21          corporation whose corporate headquarters is in Colorado, and is incorporated
                               22          within Delaware.
                               23      9. Defendant, is and at all times mentioned herein were a “person,” as defined
                               24          by 47 U.S.C. § 153(39).
                               25      10. Plaintiff alleges that at all times relevant herein Defendant conducted business
                               26          in the State of California and in the County of Orange, and within this judicial
                               27          district.
                               28

                                    Case # 8:19-cv-00809-JLS-KES                2 of 11             Albrecht v. HomeAdvisor, Inc.
                                                                      FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 4 of 13 Page ID #:37



                                1                                  FACTUAL ALLEGATIONS
                                2      11. Mr. Albrecht has never had any business relationship with Defendant.
                                3      12. Mr. Albrecht’s landline telephone number ending “8750” was added to the
                                4          National Do-Not-Call Registry in the year 2003.
                                5      13. On or about August 14, 2018, Plaintiff received a call on his “8750” landline
                                6          from the telephone number (714) 853-6668.
                                7      14. The individual on the line stated that her name was Rebecca and that she was
                                8          with HomeAdvisor. Rebecca claimed that Mr. Albrecht had submitted a
                                9          request 2 weeks ago for an air conditioner to be installed. Mr. Albrecht was
                               10          not interested in an air conditioner, and did not submit this request as claimed.
                               11      15. Desiring that Plaintiff not receive any further calls, Mr. Albrecht stated to the
                               12          HomeAdvisor representative that his telephone number is on the Do Not Call
KAZEROUNI LAW GROUP, APC




                                           Registry; that he should be put on HomeAdvisor’s inhouse Do Not Call list;
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                               14          and requested that he not receives any calls from HomeAdvisor ever again.
                               15      16. However, despite this clear request for calls to cease, on or about September
                               16          25, 2018, Mr. Albrecht received a call on his “8750” landline from Vinyl
                               17          Window Broker at (714) 686-4315, who stated that they received Mr.
                               18          Albrecht’s name and contact information as a lead from HomeAdvisor. Mr.
                               19          Albrecht notified this individual that he did not contact HomeAdvisor about
                               20          windows.
                               21      17. After explaining these issues with his “lead”, Vinyl Window Broker employee
                               22          stated that he was going to request a credit from HomeAdvisor for giving him
                               23          a bad lead.
                               24      18. On or about October 1, 2018, Mr. Albrecht received a call on his “8750”
                               25          landline from the telephone number (714) 477-0747. The individual on the
                               26          line stated that her name was Chanelle and that she was with HomeAdvisor.
                               27          She stated that she was making a courtesy call regarding Mr. Albrecht’s
                               28          “service request” on his windows.

                                    Case # 8:19-cv-00809-JLS-KES              3 of 11              Albrecht v. HomeAdvisor, Inc.
                                                                    FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 5 of 13 Page ID #:38



                                1      19. To date, Mr. Albrecht has never made a windows request with HomeAdvisor.
                                2      20. Mr. Albrecht again stated to the representative for HomeAdvisor that he was
                                3          on the Do Not Call Registry and that he wanted to never receive a call from
                                4          HomeAdvisor again.
                                5      21. Between approximately August 14, 2017 and January 30, 2019, Plaintiff has
                                6          received numerous calls from several different home improvement companies
                                7          stating that these companies had received Mr. Albrecht’s information from
                                8          HomeAdvisor as leads.
                                9      22. Often times these entities would state they had an email address for Mr.
                               10          Albrecht; however, the email address was always incorrect. These entities
                               11          would state that the email address was obtained from HomeAdvisor.
                               12      23. On May 7, 2019, which is after this lawsuit was filed against Defendant,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13          Plaintiff provided HomeAdvisor with a copy of the conformed Complaint.
    COSTA MESA, CA 92626




                               14      24. Despite HomeAdvisor’s knowledge of this lawsuit and of Plaintiff’s legal
                               15          representation, HomeAdvisor called Plaintiff on May 8, 2019, and again on
                               16          May 14, 2019.
                               17      25. Plaintiff once again informed HomeAdvisor that he did not want them to
                               18          contact him and that he should already be on their internal Do-Not-Call list,
                               19          and lastly that he has filed a lawsuit against HomeAdvisor.
                               20      26. Upon information and belief, HomeAdvisor pulls consumer information from
                               21          unknown sources and manufactures contact information, such as emails for
                               22          consumers, as well as the consumer’s consent.
                               23      27. Upon information and belief, HomeAdvisor then sells consumers’
                               24          information to entities as “leads,” regardless of whether the individual is on
                               25          the Do Not Call Registry.
                               26      28. Upon information and belief, in addition to sending the purported “leads” out
                               27          to be called, HomeAdvisor itself will call individuals to match them with other
                               28          businesses in an attempt to satisfy their “home improvement needs.”

                                    Case # 8:19-cv-00809-JLS-KES             4 of 11              Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 6 of 13 Page ID #:39



                                1      29. Defendant’s calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200,
                                2          as they were an attempt to promote or sell Defendant’s services.
                                3      30. Plaintiff has received at least two solicitation calls from Defendant within a
                                4          12-month period.
                                5      31. Plaintiff did not provide Defendant with his landline telephone number at any
                                6          point in time, nor did he give express consent or permission for Defendants to
                                7          call Plaintiff.
                                8      32. Plaintiff’s request for Defendant to stop calling Plaintiff terminated any prior
                                9          consent or permission that Defendant may have had to call Plaintiff for
                               10          marketing or solicitation purposes.
                               11      33. Plaintiff’s repeated requests for Defendant to stop calling Plaintiff terminated
                               12          any established business relationship that may have existed between Plaintiff
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13          and Defendant pursuant to 47 CFR § 64.1200(f)(5)(i).
    COSTA MESA, CA 92626




                               14      34. Plaintiff did not give Defendant prior express written consent or permission
                               15          for Defendant to call Plaintiff’s landline telephone for marketing or
                               16          solicitations purposes.
                               17      35. Upon information and belief, at all relevant times, Defendant failed to
                               18          establish and implement reasonable practices and procedures to effectively
                               19          prevent telephone solicitations in violation of the regulations prescribed under
                               20          47 U.S.C. § 227(c)(5), including 47 C.F.R. 64.1200(c) and (d).
                               21      36. Frustrated with the Defendant’s actions, on or about January, 31, 2019,
                               22          Plaintiff requested via certified mail that Defendant produce its internal Do
                               23          Not Call policy under 47 CFR § 64.1200, if any. To date, Plaintiff has not
                               24          received a response from Defendant in that regard.
                               25      37. Upon information and belief, at all relevant times, Defendant failed to
                               26          regularly check the National-Do-Not-Call Registry for phone numbers of
                               27          individuals who have expressed a desire not to received unsolicited calls.
                               28      38. Upon information and belief, at all relevant times, Defendant failed to

                                    Case # 8:19-cv-00809-JLS-KES             5 of 11              Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 7 of 13 Page ID #:40



                                1          document and/or honor requests by consumers not to be called within a
                                2          reasonable amount of time.
                                3                             CLASS ACTION ALLEGATIONS
                                4      39. Plaintiff brings this action on behalf of himself and on behalf of all others
                                5          similarly situated (the “Class”).
                                6      40. Plaintiff represents, and is each a member of, the following Class, consisting
                                7          of:
                                8                  National DNC Class
                                9                  All persons within the United States registered on the
                                                   National Do-Not-Call Registry for at least 30 days, who
                               10                  received more than one call made by or on behalf of
                               11                  Defendant and/or their agents and/or their employees for
                                                   the purpose of promoting Defendant’s products or
                               12                  services, between May 1, 2015 and May 1, 2019.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                               14      41. Plaintiff represents, and is each a member of the Internal Do-Not-Call Class,

                               15          consisting of:

                               16                  Internal DNC Class
                               17                  All persons within the United States whose telephone
                                                   numbers were listed on Defendant’s and/or its agent’s
                               18                  internal do-not-call registries (including persons who had
                               19                  requested that Defendant stop calling but Defendant did
                                                   not add those telephone numbers to the internal do-not-call
                               20                  registries) but who received calls by or on behalf of
                               21                  Defendant for the purpose of promoting Defendant’s
                                                   products or services, between June 27, 2015 and June 27,
                               22                  2019.
                               23
                               24      42. Defendant and its employees or agents are excluded from the Classes.
                               25          Plaintiff does not know the number of members in the Classes, but believe the
                               26          total Class members number in the thousands, if not more. Thus, this matter
                               27          should be certified as a Class action to assist in the expeditious litigation of
                               28          this matter.

                                    Case # 8:19-cv-00809-JLS-KES             6 of 11               Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 8 of 13 Page ID #:41



                                1      43. Plaintiff and members of the Class were harmed by the acts of Defendant in
                                2          at least the following ways: Defendant, either directly or through its agents,
                                3          illegally contacted Plaintiff and the each Classes’ members via their
                                4          telephones for solicitation purposes, thereby invading the privacy of said
                                5          Plaintiff and the each Classes’ members whose telephone numbers were on
                                6          the National Do-Not-Call Registry or who had told Defendant to stop calling
                                7          them. Plaintiff and the each Classes’ members were damaged thereby.
                                8      44. This suit seeks only damages and injunctive relief for recovery of economic
                                9          injury on behalf of the Classes, and it expressly is not intended to request any
                               10          recovery for personal injury and claims related thereto. Plaintiff reserves the
                               11          right to expand the Classes definition to seek recovery on behalf of additional
                               12          persons as warranted as facts are learned in further investigation and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13          discovery.
    COSTA MESA, CA 92626




                               14      45. The joinder of the each Classes’ members is impractical and the disposition
                               15          of their claims in the Class action will provide substantial benefits both to the
                               16          parties and to the court. The Classes can be identified through Defendant’s
                               17          records or Defendant’s agents’ records and the National Do-Not-Call
                               18          Registry.
                               19      46. There is a well-defined community of interest in the questions of law and fact
                               20          involved affecting the parties to be represented. The questions of law and fact
                               21          to the Class predominate over questions which may affect individual each
                               22          Classes’ members, including the following:
                               23              a. Whether, between May 1, 2015 and May 1, 2019, Defendant or its
                               24                  agents placed more than one solicitation call to the members of the
                               25                  Class whose telephone numbers were on the National Do-Not-Call
                               26                  Registry and who did not have an established business relationship with
                               27                  Defendant;
                               28              b. Whether, between June 27, 2015 and June 27, 2019, Defendant or its

                                    Case # 8:19-cv-00809-JLS-KES             7 of 11               Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 9 of 13 Page ID #:42



                                1                  agents placed more than one solicitation call to the members of the
                                2                  Internal Do-Not-Call Class whose telephone numbers were on
                                3                  Defendants’ Do-Not-Call Registry or had told Defendant to stop
                                4                  calling;
                                5              c. Whether Defendant obtained prior express invitation or permission to
                                6                  place solicitation calls to the telephone number of the Plaintiff or the
                                7                  each Classes’ members;
                                8              d. Whether Defendant continued to call telephone numbers of persons that
                                9                  had requested Defendant stop calling those telephone numbers;
                               10              e. Whether Plaintiff and the each Classes’ members were damaged
                               11                  thereby, and the extent of damages for such violation; and
                               12              f. Whether Defendant and its agents should be enjoined from engaging in
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                  such conduct in the future.
    COSTA MESA, CA 92626




                               14      47. Plaintiff is asserting claims that are typical of the Classes. First, Plaintiff is a
                               15          person that received more than one live solicitation calls from Defendant
                               16          within a 12-month period, who did not have an established business
                               17          relationship with the Defendant. Furthermore, Plaintiff did not provide
                               18          Defendant with prior express invitation or permission to receive calls, and
                               19          Plaintiff’s telephone numbers were registered on the National Do-Not-Call
                               20          Registry and Defendant’s Internal Do-Not-Call registry. Plaintiff will fairly
                               21          and adequately represent and protect the interests of the Classes in that
                               22          Plaintiff has no interests antagonistic to any member of the Classes.
                               23      48. Plaintiff and the members of the Classes have all suffered irreparable harm as
                               24          a result of the Defendant’s unlawful and wrongful conduct. Absent a class
                               25          action, the Classes will continue to face the potential for irreparable harm. In
                               26          addition, these violations of law will be allowed to proceed without remedy
                               27          and Defendant will likely continue such illegal conduct. Because of the size
                               28          of the individual Class member’s claims, few, if any, Class members could

                                    Case # 8:19-cv-00809-JLS-KES             8 of 11                 Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 10 of 13 Page ID #:43



                                1          afford to seek legal redress for the wrongs complained of herein.
                                2      49. Plaintiff has retained counsel experienced in handling class action claims and
                                3          claims involving violations of the Telephone Consumer Protection Act.
                                4      50. A class action is a superior method for the fair and efficient adjudication of
                                5          this controversy. Class-wide damages are essential to induce Defendant to
                                6          comply with federal and California law. The interest of each Classes’
                                7          members in individually controlling the prosecution of separate claims against
                                8          Defendant is small because the maximum statutory damages in an individual
                                9          action for violation of privacy are minimal. Management of these claims is
                               10          likely to present significantly fewer difficulties than those presented in many
                               11          class claims.
                               12      51. Defendant has acted on grounds generally applicable to the Classes, thereby
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13          making appropriate final injunctive relief and corresponding declaratory relief
    COSTA MESA, CA 92626




                               14          with respect to the Class as a whole.
                               15
                               16                           FIRST CAUSE OF ACTION
                                       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                               17                           47 U.S.C. § 227, ET SEQ.
                               18      52. Plaintiff incorporates by reference all of the above paragraphs of this First
                               19          Amended Complaint as though fully stated herein.
                               20      53. The foregoing acts and omissions of Defendant constitute numerous and
                               21          multiple negligent violations of the TCPA, including but not limited to each
                               22          and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.,
                               23          including the implementing regulations of 47 C.F.R. 64.1200(c) and (d).
                               24      54. As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,
                               25          Plaintiff and the Class are entitled to an award of $500.00 in statutory
                               26          damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).
                               27      55. Plaintiff and the Class are also entitled to and do seek injunctive relief
                               28          prohibiting such conduct in the future.

                                    Case # 8:19-cv-00809-JLS-KES             9 of 11              Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 11 of 13 Page ID #:44



                                1
                                                               SECOND CAUSE OF ACTION
                                2                      KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                3                        TELEPHONE CONSUMER PROTECTION ACT
                                                                47 U.S.C. § 227, ET SEQ.
                                4
                                       56. Plaintiff incorporates by reference all of the above paragraphs of this First
                                5
                                           Amended Complaint as though fully stated herein.
                                6
                                       57. The foregoing acts and omissions of Defendant constitute numerous and
                                7
                                           multiple knowing and/or willful violations of the TCPA, including but not
                                8
                                           limited to each and every one of the above-cited provisions of 47 U.S.C. § 227
                                9
                                           et seq., including the implementing regulations of 47 C.F.R. 64.1200(c) and
                               10
                                           (d).
                               11
                                       58. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               12
                                           227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00 in
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13
                                           statutory damages, for each and every violation, pursuant to 47 U.S.C. §
    COSTA MESA, CA 92626




                               14
                                           227(c)(5).
                               15
                                       59. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                               16
                                           such conduct in the future.
                               17
                                                                     PRAYER FOR RELIEF
                               18
                                           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and each
                               19
                                    Classes’ members the following relief against Defendant:
                               20
                               21
                                          FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE TCPA
                               22
                                       60. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                               23
                                           Plaintiff seeks for himself and each Class member $500.00 in statutory
                               24
                                           damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5);
                               25
                                       61. Pursuant to 47 U.S.C. § 227(c)(5)(A), a temporary and permanent injunction
                               26
                                           prohibiting the unlawful conduct in the future;
                               27
                                       62. Costs of suit;
                               28

                                    Case # 8:19-cv-00809-JLS-KES             10 of 11               Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 12 of 13 Page ID #:45



                                1      63. Pre-judgment and post-judgment interest;
                                2      64. Reasonable attorneys’ fees pursuant to the common fund doctrine;
                                3      65. Any other relief the Court may deem just and proper.
                                4
                                5   SECOND CAUSE OF ACTION FOR KNOWING/WILLFUL VIOLATIONS OF THE TCPA
                                6      66. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                                7          227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in
                                8          statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                                9          227(c)(5);
                               10      67. Pursuant to 47 U.S.C. § 227(c)(5)(A), a temporary and permanent injunction
                               11          prohibiting the unlawful conduct in the future;
                               12      68. Pre-judgment and post-judgment interest;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13      69. Costs of suit;
    COSTA MESA, CA 92626




                               14      70. Reasonable attorneys’ fees pursuant to the common fund doctrine;
                               15      71. Any other relief the Court may deem just and proper.
                               16
                               17                                      TRIAL BY JURY
                               18      72. Pursuant to the seventh amendment to the Constitution of the United States
                               19          of America, Plaintiff is entitled to, and demands, a trial by jury.
                               20
                               21 Dated: June 27, 2019                            KAZEROUNI LAW GROUP, APC
                               22                                                 BY: /S/ JASON A. IBEY
                               23                                                      Jason A. Ibey, Esq.
                                                                                      jason@kazlg.com
                               24                                                     Attorneys for Plaintiff
                               25
                               26
                               27
                               28

                                    Case # 8:19-cv-00809-JLS-KES             11 of 11              Albrecht v. HomeAdvisor, Inc.
                                                                   FIRST AMENDED COMPLAINT
 Case 8:19-cv-00809-JLS-KES Document 10 Filed 06/27/19 Page 13 of 13 Page ID #:46



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
